 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefound.Respondent through its counsel alsoacknowledged that Miss Locke's present whereabouts wasunknown to Respondent.In lieu of testimony from Miss Locke as to theauthenticity of the signature on the union authorizationcard purporting to be tiers, Government counsel presentedinto evidence samples of Miss Locke's signatures from thefiles of a former employer, as reflected in Miss Locke's"FormW-4--Employee'sWithholdingExemptionCertificate,"and from the files of the RespondentEmployer, as reflected in canceled payroll checks payabletoMiss Locke showing her signatures. Following this,Government counsel presented a handwriting expert as awitnesswho rendered his expert opinion that thesignatures on the indicated samples and the signature onthe union authorization card here in question were writtenby one and the same person. From the testimony receivedfrom this expert witness, it is found that the union card inevidence as General Counsel's Exhibit 11(m) bears thetrue signature of Arlene E. Locke.Throughout the remand hearing, Respondent was giventhe widest latitude on cross-examination, consistent withthe remand which limited the further hearing to theadduction of "further evidence bearing on the question ofthe authenticity of the signatures on union authorizationcardspurporting to be those of" the above-namedemployees.Despitevigorouscross-examination,allwitnesses adhered to their testimony that the signaturesand dates on their respective union authorization cardswere authentic, except that employee Kazmierczak (asheretofore rioted) corrected (in his testimony) theerroneous date of August 21, 1964, shown on his card tosome unremembered date in September 1964.Respondent offered no rebuttal to any of the testimonyadducedbyGeneralCounselonthesignatureauthenticationissuesunder theRemandOrder.Notwithstanding the Company's failure to produce anyevidence contrary to the authentication evidence adducedby General Counsel at the remand hearing, Respondentrequested permission to file a brief herein which wasgranted as a matter of right under the rules of the Board.In its brief, Respondent now admits for the first timethat "it must be conceded that the signatures have beenproven .... " but argues that "no witness presented anyconvincing evidence of the date of signature." Asheretofore found, the evidence shows that each card wassigned on the date shown on the card except for the oneerroneous date on the card of Kazmierczak which hecorrected in his testimony.The Trial Examiner has set forth the evidentiary factson the authentication issues here involved in greater detailthan necessary for decision, particularly in view ofRespondent's concession on the matter in its brief. Thiswas done, however, because the case furnishes a classicexample of the need for the retention of the rule in theTaitelcase. It is evident from the record that theRespondent could not have had any reasonable doubt atany time as to the authenticity of the eight unionauthorization cards here in question or as to any of suchcards in evidence in this proceeding, but that it was usingthe issue of authenticity to prolong and obstruct the effortsof the Union to obtain recognition. Under the strictapplication of theTaitelrule, it is obligatory for anemployer to go forward with proof that card signatures arenotgenuineafterGeneral Counsel has presented ashowing that the cards have come into the Union'spossession from keymen in the regular course of unionbusiness andafter afurther showing that opportunity hasbeen afforded the employer to check the card signatureseither before or during trial against the signatures of theemployees in the employer's own files, such as canceledpayroll checks. TheTaitelrule contains all the reasonablynecessary safeguards to employers for due process. Arelaxation or abandonment of theTaitelrule would placean unnecessary burden on the trial process, particularly incases involving hundreds of union authorization cards, ascommon experience indicates that signature forgery is theexception rather than the rule. TheTaitelrule does notchange the rule as to the party on whom the burden ofproof falls on union card authentication issues; this burdenalways remains on General Counsel; theTaitelrule merelyrequires the Employer to go forward with the proof to thecontrary after General Counsel has establisheda primafaciecase on the genuineness of card signatures.CONCLUSIONS OF LAW1.Itisfound that the signatures on the unionauthorization cards purporting to be those of employeesJames A. Christopher, Larry O. Frank, Michael A.Kazmierczak,Arlene E.Locke,CarlMikolajewski,Elizabeth Stark,Kathleen Steiner, and Bonnie ReneWeber, being General Counsel's Exhibits 11(d), 11(f), 11(i),11(m), 11(n), ll(s), 11(t), and 11(v), inclusive, are in factsignatures of said employees.2. It is further found that each of the above-describedunion authorization cards was signed on the date shownthereon by the aforementioned respective employee-signers, except that the card signed by Michael A.Kazmierczak was signed on or about September 15, 1964,rather than on the August 21, 1964, date that appears onsaid card.3.All of the Conclusions of Law stated by the TrialExaminer in his original Decision herein are herebyrefound precisely as set forth in the original Decision.RECOMMENDED ORDERIt is recommended that the orders recommended by theTrial Examiner in his original Decision be adopted by theBoard. .The Westernand SouthernLifeInsuranceCompanyandInsuranceWorkersInternationalUnion,AFL-CIO.Case6-CA-2625.February 24, 1967SUPPLEMENTAL DECISION AND ORDEROn September 12, 1962, the National LaborRelations Board issued a Decision and Direction ofElections in Cases 6-RC-3060 and 6-RC-3062,finding appropriate a unit of debit insurance agentsat Respondent's McKeesport, Pennsylvania, districtoffice and also finding appropriate a unit of debitinsurance agents at Respondent'sWilkinsburg,163 NLRB No. 14 WESTERN AND SOUTHERN LIFE INSURANCE CO.139Pennsylvania,office.'After elections were dulyconducted on October5, 1962,the Regional DirectorforRegion 6,onOctober 15, 1962,certifiedInsurance Workers International Union,AFL-CIO,as the exclusive bargaining representative in each ofthese units.Thereafter,contending that the Board'sunit determinations were erroneous and in order totest these determinations,Respondent refused tobargain with that Union in both units.On February13, 1963,Trial Examiner Alba B.Martin issued his Intermediate Report in the above-entitled proceeding,finding that the Respondent, byrefusing to bargain with the Union in each of theseunits, had violated Section 8(a)(5) and(1)of theNational Labor RelationsAct, asamended. OnApril 16,1963, the Board issued a Decision andOrder adopting the findings of theTrial Examinerand ordered Respondent to bargain,upon request,with the Union.2On March 4,1964, the UnitedStatesCourt of Appealsfor theThirdCircuit issueditsdecision grantingenforcementof the'Board'sOrder.3. 'Thereafter,Respondent filed with the SupremeCourt of the United States a petition for a writ ofcertiorari.On April 26, 1965,the Court grantedcertiorari,4vacated the judgment of the UnitedStates Court of Appeals for theThirdCircuit, andremanded the case to the latter court withinstructions that it be remanded to the Board forfurther proceedings consistent with the opinion ofthe SupremeCourt inN.L.R.B. v.Metropolitan LifeInsuranceCo.,380 U.S. 438.In theMetropolitancase,the Board had, likewisefound appropriate a single district office unit ofinsurance salesmen and had directed that employerto bargain in that unit. Following a decision of theCourtenforcement of the Board'sOrder in that case, theSupreme Court had granted certiorari and issued itsdecision,'supra, in which it vacated the judgment ofthe court of appeals and directed that the case beremanded to the Board for further proceedings "dueto the Board's lack of articulated reasons for thedecisions in and distinctionsamongthe cases ...."5involvingunitdeterminations in the insuranceindustry. Subsequently, the Board, on February 11,1966, issued a Supplemental Decision and Order intheMetropolitancase, in which the Board more fullyexplicated the rationale underlying its original unitdetermination as well as its general policy fordetermining appropriate bargaining units in theinsuranceindustry.6Meanwhile, on May 4, 1965, the United StatesCourt of Appeals for the Third Circuit entered anorder remanding the present case for furtherproceedings consistent with the opinion issued bythe Supreme Court in theMetropolitancase,supra.Thereafter, the Board, on August 8, 1966, issued anorder inviting the parties herein to file briefsdirected to the unit issues of this case in the light ofthe Supreme Court's opinion in theMetropolitancase and the Board's subsequent decision in thatsame proceeding. Respondent and the GeneralCounsel have filed briefs which the Board has dulyconsidered.In accordance with the aforementioned courtorders, the Board has reconsidered its originaldecision in the present case, its earlier decision inthe underlying representation case, and the entirerecord in both proceedings. Having done so, theBoard finds no reason to modify its holdings therein.Th-e'refusal to bargain having been admitted, theonly issue in the case is the appropriateness of thetwo units. Each is a unit of the Respondent's debitinsurance district agents employed at a districtoffice,one at McKeesport and the other atWilkinsburg, Pennsylvania. Applying the Board'susualunit principles, it is clear that a district officeunit isone which the Board will normally findappropriate as the insurance industry's analogue ofthe single manufacturing plant7 or thesinglestore ofa retail chain."We so held in our recentSupplemental Decision inMetropolitan, supra,andwe affirm that policy determination here.9InMetropolitan,the district office unit foundappropriate functioned as a distinct entity withini 138 NLRB 538.2 142 NLRB 28.3 328 F.2d 8204 380 U S. 5223 380 U.S. 438,442.sMetropolitanLifeInsuranceCompany(Woonsocket,R.I),156NLRB 1408 After issuance of thedecision in the cited case, theBoard approvedan agreementbetween the company and theunion,whereby, interalia,the company agreed to recognize theunion in a unitof employeesat the company's districtoffice inWoonsocket,R.I., as well as in units at otherdistrict offices of thecompany.OrderdatedJune 3, 1966, inMetropolitan LifeInsuranceCo.,Case 13-CA-5981(notpublished in puntedvolumes of Board Decisionsand Orders), 62 LRRM 142. TheBoardthereupon,on the basis of the aforesaid agreement,dismissed the complaintand approvedwithdrawal of the unfairlabor practice charges inMetropolitanLifeInsuranceCompany,(Woonsocket,R.I), byorderdated June17, 1966, (also notpublished in printed volumes ofBoardDecisions and Orders)7As theplant is the basic component of a manufacturingenterprise,and as Section9(b) of the Act specificallyrecognizesthe validity of such a unit,the Board has long held that a unitconfined to a single plant of a particular employer is,presumptively,an appropriate unit. See,e.g., Beaumont ForgingCompany,110 NLRB 2200, 2201-02,FredericksonMotor ExpressCorporation,121 NLRB 32,338 In Sav-OnDrugs,Inc.,138 NLRB1032, in which the Boardfound a single store to be an appropnate unit, the Boardreconsidered its prior policy that the appropriate unit for retailchainstore operations should embrace employees of all storeswithin an employer's administrative division or geographic area.The Board concluded that the above-stated earlier policy "hasoveremphasized the administrative groupings of merchandisingoutlets at the expense of factors such as the geographic separationof the several outlets and the local managerial autonomy of theseparate outlets ..." See, also,PrimroseSuperMarket of Salem,Inc, 148 NLRB610, enfd. by unpublishedorder on April 7, 1965(C.A. 1), cert.denied 382 U.S. 830, rehearingdenied 353 F 2d 675(C.A. 1);The J. L. Hudson Company,155 NLRB 1345; J WMays,Inc., 147 NLRB 968.9We also incorporate by reference herein the rationale of thatdecision 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat employer's operations. That district office,alongwith other district offices, covered a delimitedgeographic area and was to a significant degreeautonomous in itsday-to-day operations. The districtofficemanager supervised the so-called agencymanagersand they,in turn,exercised immediatecontrol and supervision over the sales agents. Theagentsineach district office enjoyed commonworking conditions and benefits and providedservice primarily to clients within their designatedterritories.Therewas almost no transfer orinterchange of employees between district offices.Supervision of district offices was the responsibilityof a regional manager. However, most of theregionalmanager'scontact in each district office was withthe district officemanager andthen primarily inrespect tosalesprogram development.Hence,insofar as the individualagentswere concerned, itwas their own district officemanager,and not theregionalmanager,whowas the principalrepresentative of company authority and policy. Anditwasthe agencymanagers,working under thedirectionof the district officemanager,whotransmitted and explained company policy to theagentsthrough meetings and conferences and whoreviewed each agent's performance with him.Reexamination of the record herein reflects thatRespondent's district office organization is verysimilar tothatof the district office in theMetropolitancase. Thus, here, as inMetropolitan,the district office is a separate administrative entitythrough which the Respondent conducts its businessoperations. Each district office has a district salesmanager incharge who is the immediate supervisoryauthority for the agents assigned to that office.Several associatesales managersassist themanagerin carrying out this responsibility. All agents arerequired to perform their duties subject to thesupervision and instruction of the associate salesmanagersand the districtsalesmanager. Eachdistrict office sales force operatesin its owndistinctgeographic area, and thereisnointerchange, andvirtually no transfers, of agents between districtoffices.Labor relations policies are established bythe Respondent's home office in Cincinnati, Ohio,and all agents work under the same wage policiesand have the same employee benefits and workingconditions.10 The next level of organization abovethe district offices here involved is Respondent'sDivision E, of which Superintendent of AgenciesMaly is in charge. This division comprises some 15district offices (including the offices here involved atMcKeesport and Wilkinsburg) and six detachedoffices; it coversmost of the Commonwealth ofPennsylvania and part of the State of Delaware.Maly, whomaintainshis office in Philadelphia,severalhundredmilesfronMcKeesport andWilkinsburg, oversees the operations of all officeswithin his division, and either he or hisassistantvisits each such office severaltimesa year.11Notwithstandingtheforegoing,Respondentcontends that district office units at McKeesport andWilkinsburg are inappropriate. It argues that whenthe Board originally determined these units to beappropriate it did not follow its then existing unitprinciples. It avers that if the Board now reaffirmsthese unit findings it could only be on the basis of aretroactive application of a recent change in theBoard's policy. It further argues that these unitfindingsmust fall, in any event, because they restultimatelyupontheUnion's"extentoforganization," thus violating the provisions ofSection 9(c)(5) of the Act which limit the -Board'sauthorityinmakingunitdeterminations.Respondent also advances in the affirmativecontention that the appropriateunitshould insteadconsist of all the district officesin itsDivision E, or,alternatively,allitsdistrictoffices inwesternPennsylvania or in the Pittsburgh metropolitan area.Lastly, Respondent argues that single district officeunitsatMcKeesportandWilkinsburgareinappropriate essentially for the reason that theoperations of the district officesin itsDivision E areso closely controlled by Superintendent Maly that,individually, they do not constituteautonomousadministrativeunits.We reject all these argumentsas lacking a merit.12Contrary to Respondent, the Board's original unitfindings in the underlying representation case herewere founded upon its policies as they existed at thattime-in 1962-and continue to exist at the presenttime. As more fully explained in the supplementalMetropolitandecision,13 the Board has, since itsQuaker City Life Insurance Company14decision,consistently applied to the insurance business thesameunit rules it has applied to other industries. 1510There is no bargaininghistory forthe employees involved inthis proceeding.11The facts concerning the Pittsburgh and McKeesport distnctofficesandRespondent'sorganizationalstructureandadministrative policy are set forth in more detail in the decision intherepresentationcase,138NLRB 538. Based on ourreexamination of the record in that proceeding,we reaffirm thosefindings.12Respondent also contends that the Board has prejudged itspresent decision in this case, contrary to the remand orders of theSupreme Court and the Court of Appeals for the Third Circuit Insupport of this contention, Respondent adverts to the Board'sSupplemental Decision inMetropolitan,156 NLRB 1408, andparticularly to a reference the Board made therein to cases(including the underlying representation case here)where theBoard had found single district offices to be appropriate units inthe insurance industryRespondent's contention in this regard is without foundation,because it is bottomed upon a reading of the foregoing referenceout of its context An examination of the reference in the fullcontext in which it appears readily shows that the Board wasmerely pointing out the historical fact that it had, at theinitialstageof this proceeding and in numerous others like it,determined that single distnct office units were appropriate inthis industrySee 156 NLRB1408, text following footnote 20.13Id14 134 NLRB 960, issued December15, 196115Prior toQuakerCity,the Board applied special rules inmaking unit determinations in this industryA history of thedevelopment of these rules and their eventual rescission is alsoset forth in the Supplemental Decision inMetropolitan. WESTERN AND SOUTHERN LIFE INSURANCE CO.141The Board's decision in the representation case hereapplied these normal unit rules and was issued bythe Board 9 months afterQuakerCitywas decided.16The short answer to Respondent's contention thatthe Board's original unit findings here were based onthe Union's"extent of organization"is that it iswithout foundation.We have reexamined thetranscript of the record in that case,in which all thewitnesses were presented by the Respondent, andare unable to find any evidence bearing on thisfactor.Respondent itself was apparently aware thatsuch evidence was lacking in the representationcase,for it sought at the subsequent 8(a)(5)proceeding to introduce testimony bearing on theUnion'sorganizationalcampaign.TheTrialExaminer,however, sustained an objection to suchtestimony.Respondent thereupon made offers ofproof,the substance of which was that the Union hadsought to organize four of its district offices in thePittsburgh area but had apparently succeeded onlyin organizing the two offices involved herein. TheTrial Examiner also rejected the offers of proof.In its present brief,Respondent,relying on itsoffersof proof in the 8(a)(5)proceeding, againadvancesitscontentionthattheBoard'sdetermination in the representation case was basedupon the Union's "extent of organization."However,accepting such proffered evidence asproof,itwould not change our original unit findings.Respondent'sview seems to be that,if it cansucceed in establishing that the Board's unitfindings coincided with the Union's "extent oforganization,"such findings automatically becomeanathema by the force of Section9(c)(5) of the Act.Respondent's view,however, misapprehends thethrust of this statutory provision.For,as theSupremeCourtpointedout inN.L.R.B.v.MetropolitanLifeInsurance Company,"both thelanguage and the legislative history of Section 9(c)(5)demonstrate that the provision wasnotintended toprohibit the Board from considering the extent oforganization as one factor,though not the controllingfactor,initsunitdetermination."17Statedotherwise,that provision was merely intended toprecludetheBoardfrombasing itsunitdeterminationsolelyon"extent of organization" inthe absence of other criteria of appropriateness.18 Itwas not intended to prohibit the Board fromconsidering "extent of organization" asonefactor initsdetermination or to invalidate units which havequalifiedunderotherestablishedtestsforappropriatenessirrespectiveof"extentoforganization."TheBoard'soriginalunitdeterminationshererestedupon suchotherestablished tests for appropriateness. Hence, if wewere to accept Respondent's offer of proof, theproffered evidence would not serve to overturn theseoriginalunitdeterminations.Rather, itwouldprovide additional support for such determinations.Respondent, as noted, further contends that somecombination of its district offices-Pittsburgh area,westernPennsylvaniaarea,orallofitsDivision E-would be more appropriate than a singledistrict office unit at McKeesport and another singledistrictofficeatWilkinsburg.Respondent alsoobjects that the Board, in reaching its decision in therepresentationproceeding, neglected to answerRespondent's contentions in respect to one of thesealternatives.These arguments by Respondentmisconstrue the Board's authority under the Act todetermine bargaining units. There is nothing in theAct which requires that the unit for bargaining bethe only appropriate unit. The Act requires simplythattheunitbe "appropriate" to insure toemployees in each case the fullest freedom in theexercise of their rights guaranteed by the Act.'Hence the Board did not, in the representation case,and need not now, decide that district office unitsare theonlyappropriate units of Respondent'semployees. Likewise the Board did not previously,and need not now, decide that the alternative unitsadvancedbyRespondentareinappropriate.Applying our usual principles, we hold merely, as wehave in other similar cases, that a district office unitis presumptively an appropriate unit in this industry.We further hold that there is no factual basis inthis case for rebutting the presumption that each ofthe two units here involved-one at McKeesport andthe other at Wilkinsburg-is appropriate.20The Respondent argues, however, that, unlike thenormal situation in the insurance industry, itsdistrict offices within Division E are not individuallyappropriate units for the reason that their operations16 138 NLRB 538, issued September 12,1962.i380 U S 431, 441-442. [Emphasissupplied ]is 156 NLRB 1408 Section 9(c)(5) providesIn determiningwhether aunit is appropriatefor the purposesspecifiedin subsection (b) the extentto which the employeeshave organizedshall not be controlling.isE g.,A SBeckShoe Corporation, 92NLRB 1457, 1459,General InstrumentCorporation v. N L R.B ,319 F.2d 420,422-423 (C A. 4), cert. denied 375 U S. 966;Mountain StatesTelephone and Telegraph Co v N L R B310 F.2d 478, 480(C A. 10),N.L.R B. v Smythe,212 F 2d 664, 667-668 (C A 5),Harris Langenberg Hat Company v. N L R B ,216 F.2d 146(C.A.8),Mueller Brass Company v. N L R.B.,180 F.2d 402, 405(C.A D C.).40 Consistent with the foregoing,and as morefully explained inthe Supplemental Decision inMetropolitan,a unit composed oftwo or more districtoffices may also be appropriate,if there is areasonable degree of geographic coherence among the offices andif other factorssupport the combination In such cases-whereeither the district office or a combination of offices might beappropriate on the basis of factors other than"extent oforganization"-the Board will take the Union's request intoaccount in deciding in which unit an election should beconductedFor there is little justification in requiring thatadjacent offices, sought by the same labor organization, be indifferent bargaining units where a combination would also beappropriate On the other hand, although other rational groupingsof officesmay be possible,there is no reason to compel a labororganization to seek representation in a unit other than the onerequested unless the requested unit is itself inappropriate. SeeMetropolitan,156 NLRB1408,Dixie Belle Mills,Inc, 139 NLRB629, 631;PBallatine& Sons, 141 NLRB 1103, 1107,BagdadCopper Company,144 NLRB1496;Gordon Mills, Inc, 145 NLRB771,773-774 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDaresocloselycontrolledbyDivision E'sSuperintendentMaly as to preclude them fromseparately constituting autonomous adminstrativeentities.Thus, Respondent points out that Maly isthe official with final authority to hire, discharge,promote, and demote agents in Division E; that it ishe who determines to establish debits within anoffice and to set up new detached offices; that he, orhis assistant,makes frequent visits to all officeswithin Division E; that he is responsible for trainingof new agents; that he issues promotional material;that he supervises production, collections, and theservicing of policies; and that he is charged withresponsibility for making certain that Respondent'suniform rules and procedures, as set forth in itsvariousmanuals,21are carried out. While the recordlargely supports these contentions by Respondentconcerning the extent of Maly's authority, we are notpersuaded that the possession and exercise of suchauthoritywithin the framework of Respondent'sorganizational structure requires us to overturn theBoard's original conclusion-on which its unitfindings were largely based-that each district officeis,ineffect,a"separate administrative entitythrough which the Employer conducts its businessoperations ...."22For,althoughMaly and hisassistantoverseethe aforementioned operations, it isthe district sales manager and his associate salesmanagers who responsiblycarry outthese functions.Moreover, the record indicates that the districtoffice's management has considerable leeway withinthe broad lines of company policy to implement on aday-to-daybasisRespondent's overall businessprogram.23Thus, although Maly has the final say in the hiringof an agent, the district office management does therecruiting,obtains completion of the personnelforms, and makes the recommendation. If hired, thenew agent signs a contract which explicitly bindshim to "Be subject to the supervision and instructionof his associate sales manager and his district salesmanager." Upon execution of the contract the newagent is then appointed to a particular district and,again by the explicit terms- of his agreement,"acceptshisappointment as district agent torepresent the Company in such district."Although Maly supervises the 26-week trainingperiod of new agents-in that hemaintainsa training"ProgressBook" and follows training activitiesthrough correspondence and occasional consultationwith district office personnel-the agent's actualtraining is carried out, according to Respondent'sManager'sManual, "with the constant help andsupervision of his district sales manager and hisassociatesalesmanager."Themanagers andassociate managers also give and grade tests for newagents and prepare them to pass the State insuranceexamination.While promotions, demotions, and discharges arefinallydetermined by Maly, his action in eachinstance is taken upon consideration of therecommendation of the district manager. Debits areestablished or changed in the same fashion. Further,as to discharges, a frequent procedure followed byRespondent in obtaining an agent's separation is tohave the district manager persuade the agent toresign.AlthoughMaly, through the examination ofperiodic reports, keeps a watchful eye on otheroperations, such as sales, production, collections,and servicing of policies, the actual responsibility fortheir proper performance is lodged in the districtmanager and his staff. The applications for newbusiness are submitted by an agent to his districtoffice and reviewed by the manger of that officebefore forwarding to the home office. Moneyscollected by the agents are deposited and accountedfor in the district office. The various forms andpapers needed for servicing policies are submitted todistrictofficemanagement and usually to theassociate manager. These include forms for transfer,cancellation, lapse, or change of insurance policiesand cash surrender papers. As for Respondent'soverall production program, its Manager's Manualrecites that "To the District Sales Manager falls theentireresponsibility of overseeing his District'sproductionandconservationeffectiveness."[Emphasis supplied.]From the above, and contrary to Respondent'scontention, it seems clear to us that each districtoffice under the direction of its district manageroperates in a manner demonstrating a significantdegree of local autonomy.24 While Maly and hisassistant oversee these operations, the control andsupervision which they exercise seem to us a littledifferent from the control and supervision exercisedby intermediate higher management of any well-runenterprise over its field operations. Maly's authorityappears in fact to be similar to the authorityexercised by the regional manager inMetropolitan,supra.25The existence of such authority, however,41TheManual for Fieldmen,the Manager'sManual, and theOrdinary Rate Book22 138 NLRB at 539-540.23 The considerable authority of the district manager and hisassociate is summed up in Respondent'sManager'sManual (p. 1)in the following manner.District Sales Managers and Associate Sales Managers areappointed by the Home Office and are responsible for themanagement of their district and staff beginning on the dateof their appointment or transferAs a District Sales Manager, you have the responsibility forthe overall supervision of the business and the men in yourDistrict.The Associate Sales Managers are your assistantsand they in turn are responsible for the success of theirstaffs.However, the overall responsibility rests upon theDistrict Sales Manager ...24We are thus unable to accord much weight to theconclusionary testimony of Respondent's Vice President Roth atthe hearing in the representation case that each district office isnot an autonomous operation25 For a discussion of the functions of the regionalmanager inthat case see 156 NLRB 1408, and Trial Examiner's Decisiontherein, section III WESTERN AND SOUTHERN LIFE INSURANCE CO.doesnotrender inappropriateanotherwiseappropriate unit of employees working at a lowerechelon,particularlywhere,ashere,26thesupervision of that lower echelon has a meaningfuldegree of autonomy in carrying out its day-to-dayactivities.27The record therefore amply supports thesubsidiary conclusion, which the Board reached inthe underlying representation case28 and which wehere reaffirm, that each individual district office ofthe Respondent, at least within its Division E, is, ineffect,"a separate entity through which theEmployer conducts its business operations."For these reasons, after reexamining the fullrecord of these proceedings, we reaffirm the Board'searlier' findings that all debit insurance districtagents at Respondent's McKeesport, Pennsylvania,district office and all debit insurance district agentsat Respondent's Wilkinsburg, Pennsylvania, districtoffice separately constitute appropriate bargainingunits for the purposes of the Act, and we alsoreaffirm the Board's earlier finding that by refusingto bargain with the Union in these units, Respondenthas violated Section 8(a)(5) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, The National LaborRelations Board hereby orders that the Respondent,TheWesternandSouthernLifeInsuranceCompany,McKeesportandWilkinsburg,Pennsylvania, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)RefusingtobargaincollectivelywithInsurance WorkersInternationalUnion, AFL-CIO,asthedulycertifiedexclusivebargainingrepresentative of its employees in the followingunits:AlldebitinsurancedistrictagentsatRespondent'sdistrictofficeinMcKeesport,Pennsylvania, excludingplantclerical and officeclerical employees, inspectors,managers, assistantmanagers,guards, professional employees, and allsupervisors as defined in the Act.AlldebitinsurancedistrictagentsatRespondent'sdistrictofficeinWilkinsburg,Pennsylvania, excluding plant clerical and officeclerical employees, inspectors,managers, assistantmanagers,guards, professional employees, and allsupervisors as defined in the Act.(b) Interfering with the efforts of the InsuranceWorkersInternationalUnion,AFL-CIO, tonegotiatefor or represent the employees in the saidappropriateunitsas the exclusivebargaining agent.2.Take the following affirmativeaction,which itis found will effectuate the policies of the Act:(a)Upon request, bargain collectively with thesaid certified Union as the exclusive representativeof the employees in theunitsdescribed above, with143respect to grievances, labor disputes, rates of pay,wages, hours of employment, and other conditions ofwork; and embody in a signed agreement oragreements any understandings reached.(b)Post at its district offices in McKeesport andWilkinsburg, Pennsylvania, copies of the attachednotice marked "Appendix."29 Copies of said notice,tobe furnished by the Regional Director forRegion 6, after being duly signed by Respondent'srepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the said Regional Director, in writing,within 10 days from the date of this Order, whatsteps have been taken to comply herewith.28We deem it significant in the present case that Maly and hisassistantfound it necessary to make only occasionalvisits-averaging less than one visit per month-to McKeesportand Wilkinsburg during the year preceding the hearing in therepresentation case. Thus the record shows that Maly made fourtrips to the McKeesport office-each of a 1-day duration-and hisassistant made one visit to McKeesport remaining there for 3 daysat that time During the same period Maly visitedthe Wilkinsburgoffice seven times and his assistant visited it four times.zr 138 NLRB at 539-540.28 138 NLRB at 539-540.28 In the event that thisOrder is enforced by a decree of aUnited States Court of Appeals,there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT interfere with the efforts of theInsuranceWorkersInternationalUnion,AFL-CIO,tonegotiate for or represent theemployees in the said appropriate units as theexclusive bargaining agent.WE WILL bargain collectively,upon request,with InsuranceWorkersInternational Union,AFL-CIO,astheexclusivebargainingrepresentativeofallemployees in thebargaining unitsdescribedbelow concerninggrievances,labor disputes,wages, rates of pay,hours of employment,and other conditions ofwork,and embody in a signed agreement oragreements any understandingsreached.Thebargaining units are:All debit insurance agents at our districtofficeinMcKeesport,Pennsylvania, 144DatedDECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding plant clerical and office clericalemployees, inspectors,managers,assistantmanagers,guards, professional employees,and all supervisors as defined in the Act.All debit insuranceagentsat our districtofficeinWilkinsburg,Pennsylvania,excluding plant clerical and office clericalemployees, inspectors,managers,assistantmanagers,guards, professional employees,and all supervisors as defined in the Act.THE WESTERN ANDSOUTHERN LIFEINSURANCE COMPANY(Employer) _By(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard'sRegional Office, 1536 Federal Building,1000LibertyAvenue, Pittsburgh, Pennsylvania15222,Telephone 644-2977, if they have anyquestions concerning this notice or compliance withits provisions.North America Assurance Society of Virginia,Inc. and Insurance Workers InternationalUnion,AFL-CIO. Case 5-CA-2523.February 24, 1967SUPPLEMENTAL DECISIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn February 14, 1964, the National LaborRelations Board issued a Decision and Order in theabove-entitledproceeding,'findingthattheRespondent had refused to bargain collectively withthe Charging Party as the duly certifiedbargainingrepresentative of the employees in the unit foundappropriate by the Board2 in violation of Section8(a)(5) and (1) of the National Labor Relations Act, asamended, and ordering it to cease and desisttherefrom and to take certain appropriate action.Thereafter,because of developments in courtlitigation involving the Board's unit determinationsin the insurance industry, the Board decided toreconsider its findings in this case. Therefore, onSeptember 20, 1966, the Board issued an ordergranting leave to the parties to file briefs directed tothe unit finding. No briefs were filed by the parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.For the reasons heretofore set forth in the Board'sSupplemental Decision and OrderinWestern andSouthernLifeInsuranceCompany,163 NLRB 138,and inMetropolitanLifeInsuranceCompany(Woonsocket,R.I.),156 NLRB 1408,we reaffirm theunit finding in our Decision and Order heretoforeissued in this case.'145 NLRB 17512Theunit found appropriate in the present case consists of allcombination or debit insurance agents attached to or working outof DistrictOffice 83 in Newport News, Virginia,excluding allclerical employees,managers,professional employees, guards,watchmen, and supervisors within the meaning ofthe Act.The Life Insurance Company of VirginiaandInsuranceWorkers International Union,AFL-CIO. Case 5-CA-2394.February 24, 1967SUPPLEMENTAL DECISIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn August 15, 1963, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,' finding that the Respondenthad refused to bargain collectively with the ChargingParty in an appropriate unite in violation of Section8(a)(5) and (1) of the National Labor Relations Act, asamended, and ordering it to cease and desisttherefrom and to take certain appropriate action.On March 2, 1964, the Board filed with the UnitedStates Court of Appeals for the Fourth Circuit apetition for enforcement of its Order. While thepetition was pending before the Court of Appeals,the Supreme Court of the United States, on April 5,1965, handed down its decision inN.L.R.B. V.Metropolitan Life Insurance Co.3In that decision,the Supreme Court vacated a judgment of the Courtof Appeals for the First Circuit denying enforcementof a Board Decision and Order, and ordered that thecasebe remanded to the Board for furtherproceedings because of the "the Board's lack ofi 143 NLRB 1343.2Our unit finding hereinreaffirmsan earlier unit determinationof theBoard'sRegional DirectorOn January 10, 1963 (Case5-RC-3974),theRegionalDirector for Region5 found thefollowingemployeesof theRespondent constitute a unitappropriatefor the purposes of collectivebargaining within themeaning of Section9(b) of the ActAll weekly premiumagents working out of or assigned to the[Respondent's]districtoffice in Petersburg,Virginia,excludingallother employees,cashiers, clerks, associatemanagers,districtmanager, and guards and supervisorswithin the meaning of the ActS 380US 438163 NLRB No. 16163 NLRB No. 17